[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AFTER TRIAL
On February 14, 2000, the plaintiff withdrew his case against the defendant First National Bank of Litchfield. On January 24, 2001, the remaining defendant James Powers was defaulted for failure to plead.
The case proceeded to a hearing in damages on June 18, 2001 at which time the court heard testimony from the plaintiff and received documentary evidence. The defendant Powers did not appear at trial.
Based upon the probative and credible evidence, the court finds that as a result of the defendant power's conduct, the plaintiff suffered damages as follows:
1. $5,000 representing the shares owned by the plaintiff.
2. $14,100 representing the plaintiff's loan to the America Boot Company.
3. $32,426 representing the value of the assets transferred from the plaintiff's company source in San Francisco Inc. to the American Boot Company.
The court further finds that the plaintiff has proved that this defendant acted wantonly and maliciously committing a fraud against he plaintiff and the American Boot Company.
Based on the finding of fraud, the court awards attorney's fees of $7,500. Any claim to further damages for losses arising from the demise of American Boot company is unfortunately too speculative to award.
Accordingly, judgment may enter in favor of the plaintiff on count four, five and six in the amount of $51,526 plus costs and attorney's fees of $7,500.
DiPentima, J.